DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361.
Applicant argues that Hendricksen et al. fails to disclose the tubular portion extending further through the second lobe than the first lobe as the system is being advanced.  However, the claim does not disclose any particular limitations regarding the neck portion, other than it being between the first and second lobe.  Therefore, any portion of the central area of the device may be considered the neck portion (neck portion as indicated in the shaded box of annotated figure 6 below).  Additionally, the second lobe must only comprise a concave configuration, and therefore, the second lobe may be considered any portion on the second side of the neck.  The tubular portion of 60 extends further into the second lobe, when the neck is off center from the occlusion device as there is only a portion of tubular member end having the screen 52 through or near the first lobe, as shown in annotated figure 6 below.  Therefore, with a new interpretation of the lobes and neck portion of Hendricksen et al. the amendment does not overcome the prior art. 

    PNG
    media_image1.png
    495
    689
    media_image1.png
    Greyscale
	Applicant argues that the Hendricksen et al. fails to disclose removing the inner catheter and the guidewire from the tubular portion, the tubular portion continuing to extend in the first direction as the guidewire and the inner catheter are removed.  However, Examiner notes that although the inner catheter 36 is not shown in figure 6, Hendricksen et al. discloses that the inner catheter carries an implant 30 and has a bore passing through for introduction of the guidewire (paragraph 0030).  Additionally, it is disclosed that similar occlusion device 30 with the valve or screen, as shown in figures 4 and 6, may be delivered by means of a delivery assembly such as described in relation to figures 1 to 3 (paragraph 0045).  The delivery assembly in figure 3 shows the inner catheter and guidewire extending through the occlusion device 30 when advancing the device to the target.  Therefore, either the occlusion device 30 as shown in figures 1-3, or similarly the occlusion device 30 as shown in figures 4 or 6, may be delivered with the guidewire and inner catheter passing through the device opening.  Once the implant has been deployed, the guidewire may be withdrawn to close the barrier (paragraph 0045), and the delivery assembly may be removed (paragraph 0040).  As the inner catheter and guidewire may extend through the device 30, as shown in figure 3, they would also both be withdrawn through the device, and therefore through the tubular portion which still extends in the first direction, when removed.  
Claims 41-46 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 46 discloses removing the guidewire while the inner catheter maintains the lumen of the tubular portion in an open configuration.  However, the specification discloses in paragraph 0279, “After the occlusion device has been released, the delivery system and the guidewire may be withdrawn. As the guidewire is removed from the tubular portion 1450, the tubular portion 1450 continues to extend in the upstream direction and through the upstream lobe 1404. Once the guidewire is removed, the tubular portion 1450 transitions from an open configuration with a thru-lumen to a closed configuration in response to arterial pressure.”  Other embodiments similarly disclose that the tubular portion or valve is closed once the guidewire is removed, for example, paragraph 0017, 0131, 0222, 0270 and 0271.   The specification fails to disclose the method of removing the guidewire while maintaining the open configuration of the tubular member with the inner catheter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27, 30-36, 41, 42, 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361.
Regarding claims 21, 30, 32, 33, 34 and 42 Hendricksen et al. discloses a method of occluding a vessel, the method comprising advancing a delivery system over a guidewire in the vessel, the delivery system comprising an outer catheter 18 and an inner catheter 36 extending through the outer catheter (figure 3), the inner catheter 36 carrying an occlusion device 30 (paragraph 0030), the occlusion device comprising: 
an expandable frame 30 comprising a first frame and a second frame (figure 4, 6, first frame 44 and second frame 42) separated by a neck portion (annotated figure 6 below, shaded portion; Examiner notes that any portion of the device may be considered the neck portion as long as it is between first and second lobes), the neck portion forming a guidewire opening 54 through which the guidewire 34 extends (where screen 52 extends across opening 54; figure 6); and
a tubular portion 60 extending at least partially through the second lobe in a first direction (annotated figure 6 below, extends through second lobe, the lobe as formed with the graft material 46 and expandable member 42), the tubular portion comprising a lumen through which the guidewire 34 extends (figure 6, within tubular member 60) and the inner catheter extends (Examiner notes that although the inner catheter 36 is not shown in figure 6, Hendricksen et al. discloses that the inner 
deploying the occlusion device (paragraph 0045); 
removing the delivery system and the guidewire (paragraph 0045) and removing the inner catheter and the guidewire from the tubular portion (Examiner notes that although the inner catheter 36 is not shown in figure 6, the inner catheter carries an implant 30 and has a bore passing through for introduction of the guidewire, paragraph 0030. Additionally, it is disclosed that similar occlusion device 30 with the valve or screen, as shown in figures 4 and 6, may be delivered by means of a delivery assembly such as described in relation to figures 1 to 3, paragraph 0045.  The delivery assembly in figure 3 shows the inner catheter and guidewire extending through the occlusion device 30 when advancing the device to the target.  Therefore, either the occlusion device 30 as shown in figures 1-3, or similarly the occlusion device 30 as shown in figures 4 or 6, may be delivered with the guidewire and inner catheter passing through the device opening.  Once the implant has been deployed, the guidewire may be withdrawn to close the barrier, paragraph 0045, and the delivery assembly may be removed, 

    PNG
    media_image1.png
    495
    689
    media_image1.png
    Greyscale

Hendricksen et al. discloses a membrane 46, connecting the expandable frame members and extending from the neck and forming the lobes (annotated figure 6, above), the membrane being carried by the frame members (as connected on an end of frame members 42 or 44), but fails to disclose the frame members being a first and second lobe, wherein the second lobe comprising a concave configuration which is concave in a direction away from the first lobe, or the first and second lobes being connected through the neck portion by a plurality of struts that incline radially outward away from the neck portion.

Prom teaches an occlusion device having a first and second lobe, the second lobe comprising a concave configuration which is concave in a direction away from the first lobe (paragraph 0006), the lobes may be disk, circular, oval, cylinder, conical, convex or concave, or other shapes for substantially precluding or impeding flow at a target site (paragraph 0055). 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the invention to modify Hendricksen et al. with an occlusion device having a first and second expandable frame carrying a membrane over the frame members to additionally impede blood flow along the stent member, and the occlusion device connected through the neck portion by a plurality of struts that incline radially outward away from the neck portion to provide vessel supports as taught by Voelker et al. and with the frame comprising a first and second lobe, the second lobe comprising a concave configuration, as taught by Prom, since it is known in the art to provide a shape that will facilitate occlusion and impede flow at a target site as required. 
Regarding claim 22, Hendricksen et al. discloses the tubular portion is configured to occlude blood flow (configured to occlude blood flow with collapsible screen 52). It would have been obvious to In re Aller, 105 USPQ 233.
Regarding claims 23 and 35, Hendricksen et al. discloses after removing the guidewire or inner catheter (the occlusion device 30 in figure 6 may be configured to be deployed using the system as disclosed in figures 1-3, including the guidewire and inner catheter extending through the device 30, paragraph 0045), transitioning the tubular portion from an open configuration in which the tubular portion is configured to receive the guidewire, or configured to receive the inner catheter, to a closed configuration in which the tubular portion occludes blood flow (with collapsible screen 52, paragraph 0061). 
Regarding claims 24 and 36, Hendricksen et al. discloses prior to deploying the occluding device, partially deploying the first lobe of the occlusion device (will be at least partially deployed within the vessel, figure 6). 
Regarding claim 27, Hendricksen et al. discloses when deploying the occlusion device the occlusion device exhibits less than 15 percent elongation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to be configured to occlude blood flow at a pressure between about 20mmHg and about 120mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, Hendricksen et al. discloses the first direction is an upstream direction (figure 6). 
Regarding claim 41, Hendricksen et al. discloses the tubular portion only extending through the second lobe as the delivery system is being advanced (see annotated figure 6 below, can consider neck 

    PNG
    media_image2.png
    566
    783
    media_image2.png
    Greyscale

Regarding claim 44, Hendricksen et al. discloses the tubular portion being integral with the membrane (can consider each portion to be integral, as integral may be defined as “of, relating to, or belonging as a part of the whole” – dictionary.com; therefore, although separate components, they may be considered integral with each other as they each belong to the whole of the device). 
Regarding claim 46, Hendricksen et al. discloses removing the guidewire while the inner catheter maintains the lumen of the tubular portion in an open configuration (paragraph 0045; the delivery assembly in figure 3 shows the inner catheter and guidewire extending through the occlusion device, the screen 52 and opening 54 in the tubular member 60, figure 6, will be maintained open until both the inner catheter and guidewire are both fully removed, therefore, while the guidewire is being removed, the inner catheter will still be maintaining the lumen in an open configuration as the inner catheter will be surrounding the guidewire, as they would be retracted together with the system after the occlusion after the guidewire has been removed). 
Claims 25, 26, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Schneidt US 6174322. 
Regarding claims 25, 26, 37 and 38, Hendricksen et al., Voelker et al. and Prom disclose a method essentially as claimed, but fails to disclose injecting contrast media to confirm a position of the first lobe or retracting the occlusion device when the first lobe of the occlusion device is not positioned correctly.
Schneidt teaches an occlusion device 10 having expandable support frames, and additionally injecting contrast media to confirm a position of the device, and may remove or reposition the device if not positioned properly (column 9, lines 5-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hendricksen et al., Voelker et al. and Prom, with a contrast media, as taught by Schneidt, in order to ensure proper positioning of the occluding device. 

Claims 28, 29, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Diaz et al. US 2002/0103501.
Regarding claims 28, 29, 39, and 40, Hendricksen et al., Voelker et al. and Prom discloses a delivery system essentially as claimed, but fails to disclose when advancing the delivery system, the delivery system forms an interference fit with interfacing features at the end of the expandable frame and wherein when deploying the occlusion device comprises releasing an interlocking attachment between the occlusion device and the delivery system.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hendricksen et al., Voelker et al., and Prom, with an interference or interlocking attachment between the occlusion device and the delivery system, as taught by Diaz et al., to minimize movement of the filter within the lumen and avoid potential vessel damage or accidental release.
Claims 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Berez et al. US 2011/0152998.
Regarding claims 43 and 45, Hendricksen et al., Voelker et al. and Prom disclose a method essentially as claimed as discussed above including having a port 22 for flushing saline solution through the catheter lumen, but fail to disclose delivering a drug through a lumen of the delivery system. 
However, Berez et al. discloses a vessel occlusion device comprising a catheter or delivery system 1 for delivering an occluding device 100 (figure 45), and delivering a drug through the lumen of the delivery system (paragraph 0230, 0278, port 6 to pass saline through catheter, port may also be used to deliver drugs or fluids within the vasculature near the treatment site). 
.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Muvhar et al. US 8556954 discloses a device for occluding a vessel, the device having a first and second concave lobe connected by a neck portion (figure 2), the lobes may comprise a covering or tubular member that extends over one or both of the lobes (column 3, line 59 – column 4, lines 3) to reduce blood flow through a surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771